— Judgment unanimously affirmed. Memorandum: During the trial two .prosecution witnesses were permitted, over objection, to testify concerning an out-of-court statement made by the complainant in which she identified the defendant as the man who had raped her. Absent a claim of recent fabrication such testimony improperly bolsters the complainant’s credibility and is inadmissible (People v Wooden, 66 AD2d 1004). However, in light of the strong evidence of guilt, including defendant’s confession, we find the error to be harmless (People v Crimmins, 36 NY2d 230). (Appeal from judgment of Monroe Supreme Court — rape, first degree.) Present — Cardamone, J. P., Simons, Hancock, Jr., Callahan, and Moule, JJ.